        Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                          6:20-cv-00726-ADA
                                                           6:20-cv-00727-ADA
               Plaintiff,                                  6:20-cv-00728-ADA
                                                           6:20-cv-00729-ADA
       v.                                                  6:20-cv-00730-ADA
                                                           6:20-cv-00783-ADA
HEWLETT PACKARD ENTERPRISE COMPANY,

               Defendant.


                                       PROTECTIVE ORDER

       WHEREAS, plaintiff WSOU Investments LLC d/b/a Brazos Licensing and Development

and defendant Hewlett Packard Enterprise Company, hereinafter referred to as “the Parties,”

believe that certain information that is or will be encompassed by discovery demands by the

Parties involves the production or disclosure of trade secrets, confidential business information,

or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure and use thereof in this

Action (this “Action” being limited to the seven cases identified in the caption of this order) in

accordance with Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

            1. Each Party may designate as confidential for protection under this Order, in whole

               or in part, any document, information, or material that constitutes or includes, in

               whole or in part, confidential or proprietary information or trade secrets of the

               Party or a Third Party to whom the Party reasonably believes it owes an

               obligation of confidentiality with respect to such document, information, or

               material (“Protected Material”). Protected Material shall be designated by the
Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 2 of 20




     Party producing it by affixing a legend or stamp on such document, information,

     or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL” shall

     be placed clearly on each page of the Protected Material (except deposition and

     hearing transcripts and natively produced documents) for which such protection is

     sought. For deposition and hearing transcripts, the word “CONFIDENTIAL”

     shall be placed on the cover page of the transcript (if not already present on the

     cover page of the transcript when received from the court reporter) by each

     attorney receiving a copy of the transcript after that attorney receives notice of the

     designation of some or all of that transcript as “CONFIDENTIAL.” For natively

     produced Protected Material, the word “CONFIDENTIAL” shall be placed in the

     filename of each such natively produced document.

  2. Any document produced before issuance of this Order, including pursuant to the

     Court’s Order Governing Proceedings - Patent Case, with the designation

     “Confidential” or the like shall receive the same treatment as if designated

     “CONFIDENTIAL” under this order and any such documents produced with the

     designation “Confidential - Outside Attorneys’ Eyes Only” or the like shall

     receive the same treatment as if designated “CONFIDENTIAL - OUTSIDE

     ATTORNEYS’ EYES ONLY” under this Order, unless and until such document

     is re-designated to have a different classification under this Order.

  3. With respect to documents, information, or material designated

     “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

     “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,”

     “CONFIDENTIAL - SOURCE CODE,” or “CONFIDENTIAL - RESTRICTED




                                       2
       Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 3 of 20




             SOURCE CODE” (“DESIGNATED MATERIAL”), 1 subject to the provisions

             herein and unless otherwise stated, this Order governs, without limitation: (a) all

             documents, electronically stored information, and/or things as defined by the

             Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony,

             or documents marked as exhibits or for identification in depositions and hearings;

             (c) pretrial pleadings, exhibits to pleadings and other court filings; (d) affidavits;

             and (e) stipulations. All copies, reproductions, extracts, digests, and complete or

             partial summaries prepared from any DESIGNATED MATERIALS shall also be

             considered DESIGNATED MATERIAL and treated as such under this Order.

          4. A designation of Protected Material (i.e., “CONFIDENTIAL,”

             “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL -

             OUTSIDE ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL - SOURCE

             CODE,” or “CONFIDENTIAL – RESTRICTED SOURCE CODE”) may be

             made at any time. Inadvertent or unintentional production of documents,

             information, or material that has not been designated as DESIGNATED

             MATERIAL shall not be deemed a waiver in whole or in part of a claim for

             confidential treatment. Any Party that inadvertently or unintentionally produces

             Protected Material without designating it as DESIGNATED MATERIAL may

             request destruction of that Protected Material by notifying the recipient(s) as soon

             as reasonably possible after the producing Party becomes aware of the inadvertent


1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’
EYES ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,”
“CONFIDENTIAL - SOURCE CODE,” or “CONFIDENTIAL – RESTRICTED SOURCE
CODE” individually and collectively.


                                                3
Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 4 of 20




         or unintentional disclosure, and providing replacement Protected Material that is

         properly designated. The recipient(s) shall then destroy all copies of the

         inadvertently or unintentionally produced undesignated Protected Materials.

      5. “CONFIDENTIAL” documents, information, and material may be disclosed only

         to the following persons, except upon receipt of the prior written consent of the

         designating Party, upon order of the Court, or as set forth in paragraph 15 herein:

(a)      Outside counsel of record in this Action for the Parties, and the partners, counsel
         and associates of such counsel to whom it is reasonably necessary to disclose the
         information to assist in the litigation of this Action.

(b)      Employees of such counsel assigned to and reasonably necessary to assist such
         counsel in the litigation of this Action.

(c)      In-house counsel for the Parties who either have responsibility for making
         decisions dealing directly with the litigation of this Action, or who are assisting
         outside counsel in the litigation of this Action.

(d)      Up to and including three (3) designated representatives of each of the Parties to
         the extent reasonably necessary for the litigation of this Action, except that any
         Party may in good faith request the other Party’s consent to designate one or more
         additional representatives, the other Party shall not unreasonably withhold such
         consent, and the requesting Party may seek leave of Court to designate such
         additional representative(s) if the requesting Party believes the other Party has
         unreasonably withheld such consent.

(e)      Outside consultants or experts retained for the purpose of this litigation, provided
         that: (1) such consultants or experts are not presently employed by the Parties or
         of an affiliate of a Party hereto for purposes other than this Action; (2) before
         access is given, the consultant or expert has completed the Undertaking attached
         as Appendix A hereto and the same is served upon the producing Party with a
         current curriculum vitae of the consultant or expert, including a list of other cases
         in which the individual has provided a report or testified (at trial or deposition)
         and a list of companies that the individual has been employed by or provided
         consulting services pertaining to the field of the invention of the patent(s)-in-suit
         or the products accused of infringement within the last four years and a brief
         description of the subject matter of the consultancy or employment, at least ten
         (10) days before access to the Protected Material is to be given to that consultant
         or expert to object to and notify the receiving Party in writing that it objects to
         disclosure of Protected Material to the consultant or expert. The Parties agree to
         promptly confer and use good faith to resolve any such objection. If the Parties
         are unable to resolve any objection, the objecting Party may file a motion with the


                                           4
Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 5 of 20




         Court within fifteen (15) days of receipt of the notice, or within such other time as
         the Parties may agree, seeking a protective order with respect to the proposed
         disclosure. The objecting Party shall have the burden of proving the need for a
         protective order. No disclosure shall occur until all such objections are resolved
         by agreement or Court order.

(f)      Independent litigation support services, including persons working for or as court
         reporters, graphics or design services, jury or trial consulting services, and
         photocopy, document imaging, and database services retained by counsel and
         reasonably necessary to assist counsel with the litigation of this Action.

(g)      The Court and its personnel, as well as any mediator appointed by the Court
         and/or agreed to by the Parties.

      6. A Party shall designate documents, information, or material as

         “CONFIDENTIAL” only upon a good faith belief that the documents,

         information, or material contains confidential or proprietary information or trade

         secrets of the Party or a Third Party to whom the Party reasonably believes it

         owes an obligation of confidentiality with respect to such documents, information,

         or material.

      7. Documents, information, or material produced pursuant to any discovery request

         in this Action, including but not limited to Protected Material designated as

         DESIGNATED MATERIAL, shall be used by the Parties only in the litigation of

         this Action and shall not be used for any other purpose. Any person or entity who

         obtains access to DESIGNATED MATERIAL or the contents thereof pursuant to

         this Order shall not make any copies, duplicates, extracts, summaries, or

         descriptions of such DESIGNATED MATERIAL or any portion thereof except as

         may be reasonably necessary in the litigation of this Action. Any such copies,

         duplicates, extracts, summaries, or descriptions shall be classified DESIGNATED

         MATERIALS and subject to all of the terms and conditions of this Order.




                                           5
Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 6 of 20




  8. To the extent a producing Party believes that certain Protected Material qualifying

     to be designated CONFIDENTIAL is so sensitive that its dissemination deserves

     even further limitation, the producing Party may designate such Protected

     Material “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or

     “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,” or to the extent

     such Protected Material includes computer source code and/or live data (that is,

     data as it exists residing in a database or databases) (“Source Code Material”), the

     producing Party may designate such Protected Material as “CONFIDENTIAL -

     SOURCE CODE.”

  9. For Protected Material designated CONFIDENTIAL - ATTORNEYS’ EYES

     ONLY, access to, and disclosure of, such Protected Material shall be limited to

     individuals listed in paragraphs 5(a–c) and (e–g); provided, however, that access

     by in-house counsel pursuant to paragraph 5(c) be limited to in-house counsel

     who exercise no competitive decision-making authority on behalf of the client.

  10. For Protected Material designated CONFIDENTIAL - OUTSIDE ATTORNEYS’

     EYES ONLY, access to, and disclosure of, such Protected Material shall be

     limited to individuals listed in paragraphs 5(a–b) and (e–g); provided, however,

     that the designating Party shall accommodate reasonable requests to provide

     summary information to in-house counsel designated pursuant to paragraph 5(c)

     who exercise no competitive decision-making authority on behalf of the client and

     reasonably require access to such information.

  11. For Protected Material designated CONFIDENTIAL - SOURCE CODE, the

     following additional restrictions apply:




                                       6
Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 7 of 20




(a)   Access to a Party’s Source Code Material shall be provided on two source code
      machines with the identical production available for in-person review as follows:
      on “stand-alone” computer(s) (that is, the computer may not be linked to any
      network, including a local area network (“LAN”), an intranet or the Internet).
      The stand-alone computer(s) may be connected to (i) a printer, or (ii) a device
      capable of temporarily storing electronic copies solely for the limited purposes
      permitted pursuant to paragraphs 11(h and k) below. The stand-alone computer(s)
      shall, at the receiving Party’s request, including reasonable analysis tools for the
      type of Source Code Material provided thereon. The receiving Party shall be
      responsible for providing tools or licenses to tools that it wished to use so that the
      producing Party may install such tools on the stand-alone computer(s).
      Additionally, except as provided in paragraph 11(k) below, the stand-alone
      computer(s) may only be located at the offices of the producing Party’s outside
      counsel or its vendors within a reasonable distance of the receiving Party’s expert
      or law firm, at the discretion of the producing Party as to which one. If an office
      of the producing Party’s outside counsel is not available within a reasonable
      distance of the receiving Party’s expert or law firm, the producing Party will make
      the stand-alone computer(s) available at the nearest Iron Mountain facility to
      receiving Party’s expert or law firm, at the receiving Party’s expense. Should the
      need arise due to a public health emergency, state, local or national restrictions or
      travel restriction, which hinder the source code review, the Parties shall meet and
      confer in good faith to discuss the feasibility of making the stand-alone
      computer(s) available in a location that would allow source code review to occur.

(b)   The receiving Party shall make reasonable efforts to restrict its requests for such
      access to the stand-alone computer(s) to normal business hours, which for
      purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon
      reasonable notice from the receiving Party, the producing Party shall make
      reasonable efforts to accommodate the receiving Party’s request for access to the
      stand-alone computer(s) outside of normal business hours. The Parties agree to
      cooperate in good faith such that maintaining the producing Party’s Source Code
      Material at the offices of its outside counsel or its vendors shall not unreasonably
      hinder the receiving Party’s ability to efficiently and effectively conduct the
      prosecution or defense of this Action.

(c)   The producing Party shall provide the receiving Party with information explaining
      how to start, log on to, and operate the stand-alone computer(s) in order to access
      the produced Source Code Material on the stand-alone computer(s).

(d)   The producing Party will produce Source Code Material in computer searchable
      format on the stand-alone computer(s) as described above, and shall install on the
      stand-alone computer(s) reasonable analysis tools appropriate for the type of
      Source Code Material requested pursuant to paragraph 11(a) above. Specific
      tools may include but are not limited to the following: SciTools Understand,
      SlickEdit, Eclipse, UltraEdit, Android Studio, Microsoft Visual Studio,
      Notepad++, Beyond Compare, Mozilla FireFox, and Adobe Acrobat Pro. The
      producing Party shall allow the reviewing Party to store and modify documents


                                        7
        Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 8 of 20




               (other than the Source Code Material offered for inspection) on the stand-alone
               computer(s), and shall provide, at the reviewing Party’s expense as with the other
               tools requested by reviewing Party per paragraph 11(a), VeraCrypt software
               (https://www.veracrypt.fr/en/Home.html) for the reviewing Party to secure the
               reviewing Party’s work product stored on the stand-alone computer(s). The
               producing Party shall not install any keystroke or other monitoring software on
               any stand-alone computer.

       (e)     Access to Source Code Material shall be limited to outside counsel and up to three
               (3) outside consultants or experts 2 (i.e., not existing employees or affiliates of a
               Party or an affiliate of a Party or competitor identified by the Producing Party
               with reasonable specificity) retained for the purpose of this litigation and
               approved to access such Protected Materials pursuant to paragraph 5(e) above.
               Each person authorized to access Source Code Material may use a laptop
               computer for the sole purpose of typing notes related to source code review;
               provided that, outside of the inspection, such notes are securely stored on the
               laptop by the receiving Party in a manner consistent with the provisions of this
               Order. No other electronic devices shall be permitted in the secure room,
               including but not limited to laptops, floppy drives, zip drives, cellular telephones,
               personal digital assistants, Blackberries, cameras, voice recorders, Dictaphones,
               or telephone jacks. Nor shall any non-electronic devices capable of similar
               functionality be permitted in the secure room. During review of Source Code
               Material, the receiving Party (including its consultants and experts) shall be
               entitled to take notes relating to the Source Code Material but may not copy more
               than ten (10) consecutive lines of the Source Code Material into the notes. No
               copies of all or any portion of the Source Code Material may leave the room in
               which the Source Code Material is inspected except as otherwise permitted
               pursuant to paragraphs 11(h and k) below. Further, no other written or electronic
               record of the Source Code Material is permitted except as otherwise provided
               herein. A receiving Party may include excerpts of Source Code Material in an
               exhibit to a pleading, expert report, or deposition transcript (collectively, “Source
               Code Exhibits”), provided that the Source Code Exhibits are appropriately
               marked under this Order, restricted to those who are entitled to have access to
               them as specified herein, and, if filed with the Court, filed under seal in
               accordance with the Court’s rules, procedures, and orders.

       (f)     To the extent portions of Source Code Material are quoted in a Source Code
               Exhibit, either (1) the entire Source Code Exhibit will be stamped and treated as
               CONFIDENTIAL - SOURCE CODE or (2) those pages containing quoted Source


2
 For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
consultant or expert who employs others within their firm to help in their analysis shall count as a
disclosure to a single consultant or expert, provided that such personnel helping in the analysis of
Source Code Material shall be disclosed pursuant to Paragraph 5(e).


                                                  8
Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 9 of 20




      Code Material will be separately stamped and treated as CONFIDENTIAL -
      SOURCE CODE.

(g)   Except as set forth in paragraph 11(k) below, no electronic copies of Source Code
      Material shall be made without prior written consent of the producing Party,
      except as necessary to create documents that, pursuant to the Court’s rules,
      procedures, and order, must be filed or served electronically.

(h)   The producing Party shall provide with the stand-alone computers and printers
      letter-sized paper that is blank other than a unique Bates number on each page and
      the label “CONFIDENTIAL - SOURCE CODE” for use by the receiving Party
      when printing Source Code Material from the stand-alone computers. The
      receiving Party shall be permitted to make a reasonable number of printouts and
      photocopies of Source Code Material, which shall presumptively be a total of ten
      (10), all of which shall be designated and clearly labeled “CONFIDENTIAL -
      SOURCE CODE” and the Bates number(s) for the page or pages, and the
      receiving Party shall maintain a log of all such files that are printed or
      photocopied. When the receiving Party prints Source Code Material from a
      stand-alone computer, it shall allow copies of all the printouts to be made before
      leaving the location of the stand-alone computer, which copies shall be promptly
      furnished to the producing Party.

(i)   Should such printouts or photocopies be permissibly transferred back to electronic
      media, such media shall be labeled “CONFIDENTIAL - SOURCE CODE” and
      shall continue to be treated as such.

(j)   If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
      photocopies of Source Code Material, the receiving Party shall ensure that such
      outside counsel, consultants, or experts keep the printouts or photocopies in a
      secured locked area in the offices of such outside counsel, consultants, or expert.
      The receiving Party may also temporarily keep the printouts or photocopies at:
      (i) the Court for any proceedings(s) relating to the Source Code Material, for the
      dates associated with the proceeding(s); (ii) the sites where any deposition(s)
      relating to the Source Code Material are taken, for the dates associated with the
      deposition(s); and (iii) any intermediate location reasonably necessary to transport
      the printouts or photocopies (e.g., a hotel prior to a Court proceeding or
      deposition).

(k)   A producing Party’s Source Code Material may only be transported by the
      receiving Party at the direction of a person authorized under paragraph 11(e)
      above to another person authorized under paragraph 11(e) above, on paper or
      removable electronic media (e.g., a DVD, CD-ROM, or flash memory “stick”) via
      hand carry, Federal Express, or other similarly reliable courier. Source Code
      Material may not be transported or transmitted electronically over a network of
      any kind, including a LAN, an intranet, or the Internet. The producing Party
      shall, on request, make one of the standalone computers containing the Source
      Code Material, or a secure laptop computer containing the Source Code Material,


                                        9
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 10 of 20




              available at depositions of witnesses who would otherwise be permitted access to
              the standalone computer(s). The receiving Party shall make such requests ten
              (10) calendar days before the deposition. A producing Party shall make
              reasonable efforts to comply with such a request made less than ten (10) calendar
              days before a deposition, provided the request is made in good faith and could not
              reasonably under the circumstances have been made sooner.

12.   “CONFIDENTIAL – RESTRICTED SOURCE CODE” refers to any Source Code

      Material that a Party or Non-Party reasonably believes to be subject to federal, state or

      foreign government restrictions or agreements related to such restrictions that strictly

      limit access to, movement of, or transmittal of the information. Examples of the sources

      of such restrictions include the Defense Production Act of 1950 and the Committee on

      Foreign Investment in the United States (CFIUS).

13.   For Protected Material designated CONFIDENTIAL - RESTRICTED SOURCE CODE,

      notwithstanding any other restrictions or requirements imposed on either Party by this

      Order, access to CONFIDENTIAL - RESTRICTED SOURCE CODE material shall only

      be available in accordance with the restrictions imposed on it by the applicable

      governmental entities or the agreements related to such restrictions.

14.   If a Party is served with a subpoena or a court order issued in other litigation that compels

      disclosure of any information or items designated in this Action as CONFIDENTIAL,

      CONFIDENTIAL - ATTORNEYS’ EYES ONLY, CONFIDENTIAL - OUTSIDE

      ATTORNEYS’ EYES ONLY, CONFIDENTIAL - SOURCE CODE, or

      CONFIDENTIAL – RESTRICTED SOURCE CODE, that Party must:

      (a)     promptly notify in writing the designating Party. Such notification shall include a

      copy of the subpoena or court order if allowed under applicable protective orders in the

      other litigation;

      (b)     promptly notify in writing the party who caused the subpoena or order to issue in



                                               10
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 11 of 20




      the other litigation that some or all of the material covered by the subpoena or order is

      subject to this Protective Order. Such notification shall include a copy of this Order.

      If the designating Party timely seeks a protective order, the Party served with the subpoena

      or court order shall not produce any information designated in this Action as

      CONFIDENTIAL, CONFIDENTIAL - ATTORNEYS’ EYES ONLY, CONFIDENTIAL

      - OUTSIDE ATTORNEYS’ EYES ONLY, CONFIDENTIAL - SOURCE CODE, or

      CONFIDENTIAL – RESTRICTED SOURCE CODE before a determination by the court

      from which the subpoena or order issued, unless the Party has obtained the designating

      Party’s permission. The designating Party shall bear the burden and expense of seeking

      protection in that court of its confidential material – and nothing in these provisions should

      be construed as authorizing or encouraging a receiving Party in this Action to disobey a

      lawful directive from another court.

15.   In the event that a Party is required, by a valid discovery request, to produce a Non-

      Party’s confidential information in its possession, and the Party is subject to an agreement

      with the Non-Party not to produce the Non-Party’s confidential information, then the

      Party shall:

      1.       promptly notify in writing the Requesting Party and the Non-Party that some or

      all of the information requested is subject to a confidentiality agreement with a Non-

      Party;

      2.       promptly provide the Non-Party with a copy of this Order, the relevant discovery

      request(s), and a reasonably specific description of the information requested; and

      3.       make the information requested available for inspection by the Non-Party.

      If the Non-Party fails to object or seek a protective order from this court within 14




                                               11
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 12 of 20




      calendar days of receiving the notice and accompanying information, the Receiving Party

      may produce the Non-Party’s confidential information responsive to the discovery

      request. If the Non-Party timely seeks a protective order, the Receiving Party shall not

      produce any information in its possession or control that is subject to the confidentiality

      agreement with the Non-Party before a determination by the court. Absent a court order

      to the contrary, the Non-Party shall bear the burden and expense of seeking protection in

      this court of its Protected Material.

16.   Any attorney representing a Party, whether in-house or outside counsel, and any person

      associated with a Party and permitted to receive the other Party’s Protected Material that

      is designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY, CONFIDENTIAL -

      OUTSIDE ATTORNEYS’ EYES ONLY, CONFIDENTIAL - SOURCE CODE, and/or

      CONFIDENTIAL – RESTRICTED SOURCE CODE and directed to technical

      information relevant to the case, but excluding financial data or non-technical business

      information (collectively “HIGHLY SENSITIVE MATERIAL”), who obtains, receives,

      has access to, or otherwise learns, in whole or in part, the other Party’s HIGHLY

      SENSITIVE MATERIAL under this Order shall not prepare, prosecute, supervise, or

      assist in the preparation or prosecution of any patent application pertaining to the field of

      the invention of the patents-in-suit during the pendency of this Action and for one year

      after its conclusion, including any appeals. To ensure compliance with the purpose of

      this provision, each Party shall create an “Ethical Wall” between those persons with

      access to HIGHLY SENSITIVE MATERIAL and any individuals who prepare,

      prosecute, supervise or assist in the preparation or prosecution of any patent application

      pertaining to the field of invention of the patent-in-suit. Nothing in this Order shall




                                               12
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 13 of 20




      prevent a person with access to HIGHLY SENSITIVE MATERIAL from participating in

      a PTO proceeding, e.g., IPR or PGR, except for that person shall not participate—directly

      or indirectly—in the amendment of any claim(s).

17.   Nothing in this Order shall require production of documents, information, or other

      material that a Party contends is protected from disclosure by the attorney-client

      privilege, the work product doctrine, or other privilege, doctrine, or immunity. Pursuant

      to Federal Rule of Evidence 502(d), if documents, information, or other material subject

      to a claim of attorney-client privilege, work product doctrine, or other privilege, doctrine,

      or immunity is inadvertently or unintentionally produced, such production shall in no

      way prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege,

      doctrine, or immunity. Any Party that inadvertently or unintentionally produces

      documents, information, or other material it reasonably believes are protected under the

      attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

      may obtain the return of such documents, information, or other material by promptly

      notifying the recipient(s) and providing a privilege log for the inadvertently or

      unintentionally produced documents, information, or other material. The recipient(s)

      shall gather and return all copies of such documents, information, or other material to the

      producing Party, except for any pages containing privileged or otherwise protected

      markings by the recipient(s), which pages shall instead be destroyed and certified as such

      to the producing Party.

18.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

      authorized to have access thereto to any person who is not authorized for such access

      under this Order. The Parties are hereby ORDERED to safeguard all such documents,




                                               13
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 14 of 20




      information, and material to protect against disclosure to any unauthorized persons or

      entities.

19.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

      that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

      to have access to the DESIGNATED MATERIAL by virtue of their employment with the

      designating Party; (ii) identified in the DESIGNATED MATERIAL as an author,

      addressee, or copy recipient of such information; (iii) although not identified as an

      author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the

      ordinary course of business, seen such DESIGNATED MATERIAL; (iv) a current or

      former officer, director or employee of the producing Party, a current or former officer,

      director, or employee of a company affiliated with the producing Party, or a designee

      under Federal Rule of Civil Procedure 30(b)(6) to testify on behalf of the producing

      Party; (v) counsel for a Party, including outside counsel and in-house counsel (subject to

      paragraph 9 of this Order); (vi) an independent contractor, consultant, and/or expert

      retained for the purpose of this litigation; (vii) court reporters and videographers;

      (viii) the Court; or (ix) other persons entitled hereunder to access to DESIGNATED

      MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any other persons

      unless prior authorization is obtained from counsel representing the producing Party or

      from the Court.

20.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any

      portion thereof as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES




                                               14
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 15 of 20




      ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,”

      “CONFIDENTIAL - SOURCE CODE,” or “CONFIDENTIAL – RESTRICTED

      SOURCE CODE” pursuant to this Order. Access to the deposition or hearing transcript

      so designated shall be limited in accordance with the terms of this Order. Until

      expiration of the 30-day period, the entire deposition or hearing transcript shall be treated

      as CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY.

21.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing Party shall be

      responsible for informing the Clerk of the Court that the filing should be sealed and for

      placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

      above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

      conform to the labeling requirements set forth in this Order. If a pretrial pleading filed

      with the Court, or an exhibit thereto, discloses or relies on DESIGNATED MATERIAL,

      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.

22.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

23.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

      not agree to re-designation within ten (10) days of receipt of the written request, the

      requesting Party may apply to the Court for relief. Upon any such application to the




                                                15
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 16 of 20




      Court, the burden shall be on the designating Party to show why its classification is

      proper. Such application shall be treated procedurally as a motion to compel pursuant to

      Federal Rule of Civil Procedure 37, subject to the Rule’s provisions relating to sanctions.

      In making such application, the requirements of the Federal Rules of Civil Procedure and

      the Local Rules of the Court shall be met. Pending the Court’s determination of the

      application, the designation of the designating Party shall be maintained.

24.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that they are subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that they have received a copy of, have read, and have

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

25.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contend the discovery sought

      involves trade secrets, confidential business information, or other proprietary

      information, then such Third Parties may agree to be bound by this Order.

26.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

      or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL -

      SOURCE CODE,” and/or “CONFIDENTIAL – RESTRICTED SOURCE CODE” any

      documents, information, or other material, in whole or in part, produced by such Third

      Parties. The Third Parties shall have ten (10) days after production of such documents,

      information, or other materials to make such a designation. Until that time period lapses




                                               16
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 17 of 20




      or until such a designation has been made, whichever occurs sooner, all documents,

      information, or other material so produced or given shall be treated as “CONFIDENTIAL

      - OUTSIDE ATTORNEYS’ EYES ONLY” in accordance with this Order.

27.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

      incorporated into any privileged memoranda of the Parties and excluding any electronic

      copies that may exist on standard system back-up tapes or other standard system back-up

      media according to standard electronic back-up and archival procedures), shall at the

      producing Party’s election either be returned to the producing Party or be destroyed. For

      avoidance of doubt, the foregoing requirement to return or destroy does not apply to

      attorney work product created by the attorneys for the Parties. The receiving Party shall

      verify the return or destruction by affidavit furnished to the producing Party, upon the

      producing Party’s request.

28.   The failure to designate documents, information, or material in accordance with this

      Order and the failure to object to a designation at a given time shall not preclude the

      filing of a motion at a later date seeking to impose such designation or challenging the

      propriety thereof. The entry of this Order and/or the production of documents,

      information, or material hereunder shall in no way constitute a waiver of any objection to

      the furnishing thereof, all such objections being hereby preserved.

29.   Any Party knowing or believing that any other Party is in violation of or intends to

      violate this Order and has raised the question of violation or potential violation with the

      opposing Party and has been unable to resolve the matter by agreement may move the




                                               17
      Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 18 of 20




      Court for such relief as may be appropriate in the circumstances. Pending disposition of

      the motion by the Court, the Party alleged to be in violation of or intending to violate this

      Order shall discontinue the performance of and/or shall not undertake the further

      performance of any action alleged to constitute a violation of this Order.

30.   Production of DESIGNATED MATERIAL by any Party shall not be deemed a

      publication of the documents, information, or material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary

      and confidential nature of the documents, information, or other material or its contents.

31.   Nothing in this Order shall be construed to effect an abrogation, waiver, or limitation of

      any kind on the rights of each of the Parties to assert any applicable discovery or trial

      privilege.

32.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

      this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

      entities if reasonably necessary to prepare and present this Action; and (b) to apply for

      additional protection of DESIGNATED MATERIAL.




                                               18
     Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 19 of 20




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                          Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                         6:20-cv-00726-ADA
                                                          6:20-cv-00727-ADA
              Plaintiff,                                  6:20-cv-00728-ADA
                                                          6:20-cv-00729-ADA
      v.                                                  6:20-cv-00730-ADA
                                                          6:20-cv-00783-ADA
HEWLETT PACKARD ENTERPRISE COMPANY,

              Defendant.


                                APPENDIX A
     UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING PROTECTIVE ORDER

      I,                                                    , declare that:

1.    My address is                                                                               .

      My current employer is                                                                      .

      My current occupation is                                                                    .

           2. I have received a copy of the Protective Order in this action. I have carefully read

              and understand the provisions of the Protective Order.

           3. I will comply with all of the provisions of the Protective Order. I will hold in

              confidence, will not disclose to anyone not qualified under the Protective Order,

              and will use only for purposes of this action any information designated as

              “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

              “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,”

              “CONFIDENTIAL - SOURCE CODE,” or “CONFIDENTIAL – RESTRICTED

              SOURCE CODE” that is disclosed to me.
        Case 6:20-cv-00725-ADA Document 48-1 Filed 05/07/21 Page 20 of 20




              4. Promptly upon termination of these actions, I will return all documents and things

                  designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES

                  ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,”

                  “CONFIDENTIAL - SOURCE CODE,” or “CONFIDENTIAL – RESTRICTED

                  SOURCE CODE” that came into my possession, and all documents and things

                  that I have prepared relating thereto, to the outside counsel for the Party by whom

                  I am employed.

              5. I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

                  the Protective Order in this action.

         I declare under penalty of perjury that the foregoing is true and correct.



Signature


Date
63941133 v5-WorkSiteUS-036252/0001




                                                   A-2
